Citation Nr: 1129115	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-05 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to September 1971 and from September 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1998 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran submitted a timely notice of disagreement in June 1999, but the RO never issued a statement of the case.  Therefore, the Board finds that the Veteran's October 2004 claim is a continuation of the claim he filed in February 1998.  The RO initially developed the claim under 38 C.F.R. § 3.156(a), and denied the claim in an April 2005 rating decision on the basis of a lack of new and material evidence.  However, subsequent statements of the case reflect a decision on the merits.  Also, the Board finds that the law and regulations pertaining to finality of unappealed RO decisions are not applicable to this appeal.

This matter was remanded by the Board in October 2009.

The Veteran testified during a video conference before a Veterans Law Judge in March 2009.  A copy of the transcript of the hearing is associated with the claims file.  In September 2010, the Board informed the Veteran that Veterans Law Judge who conducted the March 2009 hearing was no longer employed by the Board, and that he could testify at another hearing if he so desired.  The Board notes that the Veteran did not request a new hearing; therefore, the Board assumes that a new hearing is not desired.

The issue of entitlement to service connection for ischemic heart disease was raised by the VHA medical opinion, which was received by the Board in June 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The weight of the competent medical evidence is at least in a state of equipoise regarding the question of whether the Veteran's hypertension is proximately due to his service-connected PTSD.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's favor, service connection is warranted for hypertension.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background and Analysis

In this case, the Veteran is seeking entitlement to service connection for hypertension.  Specifically, the Veteran contends that his hypertension is proximately due to or has been aggravated by his service-connected PTSD.

Initially, the Board finds that it does not need to consider and discuss the theory of direct service connection because it is granting service connection on a secondary basis.  Furthermore, the Veteran has not sought entitlement to service connection for hypertension based on a direct basis.  Therefore, the Board will not discuss direct service connection.

The Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board's decision focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

The Veteran served on active duty from October 1968 to September 1971 and from September 1972 to October 1973.  Historically, service connection was granted for PTSD in 1986.

In April 1998, the Veteran underwent a VA examination in connection with his claim.  During the examination, the Veteran reported being first diagnosed with hypertension in 1992 or 1993.  At this time the Veteran's blood pressure was 147/88, 163/95, and 144/89.  The examiner diagnosed the Veteran with hypertension, largely controlled.  The examiner stated that he was unable to categorically, or even on a more-likely-than-not basis, state whether the Veteran's hypertension was due to PTSD.

In support of his claim, the Veteran submitted a private medical nexus opinion, dated in November 1998.  The physician stated that the Veteran had a history of vavular heart disease and hypertension.  The physician also stated that the Veteran's hypertension had been extremely difficult to control, and that his PTSD substantially contributed to his hypertension.

In September 1999, the Veteran was afforded another VA medical examination.  The examiner diagnosed the Veteran with essential hypertension, on medication.  With regard to the Veteran's hypertension, the examiner did not offer a nexus opinion.  However, the examiner concluded that there was no evidence that the Veteran's valvular heart disease was aggravated by his PTSD.

In October 1999, the Veteran was afforded a VA PTSD examination.  The examiner opined that some of the Veteran's medical problems were significantly contributing to his PTSD and vice versa.

In December 2005, a VA psychiatrist stated that the Veteran receives treatment for high blood pressure, which was most likely caused by his PTSD.  Subsequently, in December 2005, one of the Veteran's treating physicians stated that the Veteran's PTSD could aggravate his underlying hypertension.  However, the physician noted that PTSD was not the initial or sole cause of the Veteran's hypertension, as he had essential hypertension.  The physician stated that other potential causes of aggravation of the Veteran's hypertension were pain and stress.

Per the Board's October 2009 remand instructions, the Veteran was afforded another VA medical examination in January 2010.  The examiner diagnosed the Veteran with hypertension.  The examiner concluded that the Veteran's hypertension was not caused by or a result of his service-connected PTSD.  The examiner's rationale was that a single reversible cause of the elevated blood pressure cannot be identified in 90 to 95 percent of hypertensive patients.  The examiner further concluded that the Veteran's hypertension was less likely as not permanently aggravated by PTSD.  The examiner's rationale appears to be based on the notion that stress management alone without medication is rarely sufficient to control hypertension, and that lifestyle modifications, such as dietary sodium restriction, smoking cessation, moderation of alcohol consumption, and stress management serve as adjuncts, but not as alternatives to prescription medicines, for treatment of hypertension.

The Board, in March 2011, sought a medical expert opinion of a specialist through the VHA in order to address whether there was a relationship between the Veteran's current hypertension and his service-connected PTSD.  A physician, a Chief of Cardiology Service, completed the expert medical opinion, which was received by the Board in June 2011.  The physician stated that his opinion was based on a review of the Veteran's claims file, specifically including service treatment records, post-service treatment records, VA examinations, and VA adjudicatory records.  The physician stated that, based upon the definition of hypertension put for by the Joint National Commission (7) that hypertension represents blood pressure greater than 140/90, the Veteran's high blood pressure was first documented around 1990 or 1991.  The physician also stated that, although there are many causes of high blood pressure, the Veteran's hypertension was diagnosed as essential, which meant that it was not due to a specific secondary factor.  He further stated that, nevertheless, it has been clearly established that increased sympathetic neural activity plays a major role in aggravating the control of hypertension.  The physician stated that finding in the publication Hypertension in Relation to Post Traumatic Stress Disorder and Depression, in the US National Comorbidity Survey, suggest a condition of sympathetic nervous systems overdrive in persons with PTSD may put the system at risk for cardio-vascular injury; however, the publication also states that the finding of elevated blood pressure has not been established in civilian PTSD patients.

The physician opined that it was at least as likely as not that the Veteran's hypertension was not proximately due to or the result of his PTSD.  The physician's rationale was that the evidence that the Veteran's PTSD was historically granted for service connection in 1986, and that there was no evidence of high blood pressure during his active duty and hypertension was not diagnosed until approximately 20 years after his separation from active duty service.  The physician also opined that it was at least as likely as not that the Veteran's hypertension was aggravated by his PTSD.  The physician's rationale was that the medical records documented that the Veteran stated that his PTSD symptoms began to come back in 1993, and that he has required continual treatment for his PTSD since that time.  The physician stated that he concurred with the VA examiner, from the September 1999 examination, who stated that there was no evidence that the Veteran's vavular heart disease was aggravated by the PTSD; however, the physician opined that it was at least as likely as not that the Veteran's hypertension, which was aggravated by PTSD, contributed to his development of coronary artery disease, which required coronary artery bypass surgery.  The physician also noted that the statement, from the November 2005 statement of the case, that there was no data that the Veteran's blood pressure worsened during periods of stress was difficult to substantiate due to the expected fluctuations in blood pressure control due to numerous factors, including patient compliance with medications, which is frequently a consequence of emotional stress and depression in the patients personal life, factors aggravated by the underlying PTSD.

In this case, the Board is presented with an evidentiary record which is not entirely clear.  However, the Veteran's post-service medical records provide a current diagnosis of hypertension.

With regard to a nexus to the Veteran's service-connected PTSD, the Board notes that there is evidence both for and against the Veteran's claim.  However, the Board believes considerable weight must be afforded to the VHA medical expert opinion.  In this regard, the Board notes that the VHA opinion stated that it was at least as likely as not that the Veteran's hypertension was aggravated by his PTSD.  However, the VHA opinion also stated that it was at least as likely as not that the Veteran's hypertension was not proximately due to or the result of his PTSD.  The Board finds this statement to be unclear.  Specifically, the Board finds that the statement may also mean that it would also be at least as likely as not that the hypertension was proximately due to or the result of his PTSD.  The Board finds that the VHA opinion satisfactorily linked the Veteran's current hypertension to his service-connected PTSD.  As such, the Board also finds that the available evidence is at least in a state of equipoise regarding the issue of whether the Veteran's hypertension is proximately due to his service-connected PTSD.  Consequently, the benefit-of-the-doubt rule applies.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the Board concludes that the Veteran's claim for service connection for hypertension is warranted.

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that the RO will determine a disability rating and effective date in the course of implementing this grant of service connection.  The Board also notes that the Veteran may file a timely notice of disagreement if he wishes to appeal the downstream determinations, which includes his disability rating and effective date.


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypertension is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


